DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed June 30, 2022. Claims 1 and 24-25 have been amended. Claims 26-29 have been added. Claims 1-29 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant has accepted the invitation to participate in the DSMER program.
Regarding the rejection under 35 U.S.C. § 103, Applicant references the description of a “normative distributized score” from paragraph 19 of Applicant’s Specification (page 15 of Applicant’s response). Subsequently, Applicant submits that “[t]he real-time, incompatibility-data-excluding layered sequence methodology of the
applicants’ claimed invention is not disclosed or suggested by the cited references, and provides a taste ‘ruler’ measure of human tastes that is quantitated and applied with precision. In consequence, the calibration/quantification/updating methodology of the applicants’ claimed invention achieves a fundamental advance in the art that is nowhere taught by or derivable from the cited references.” (Page 18 of Applicant’s response) The Examiner points out that paragraph 19 of Applicant’s Specification does not provide a clear and limiting definition for a “normative distributized score.” For example, paragraph 19 states that the “normative distributized score is a score that is…determined…based on inputted score data that is processed…to generate a normative distribution of score data.” This description is circular in nature since, in effect, it explains that the normative distributized score is used to generate a normative distribution of score data, which is another way of stating “a normative distributized score.” Regarding a “real-time, incompatibility-data-excluding layered sequence methodology” (as stated by Applicant on page 18 of the response), it is not clear how this is reflected in the metes and bounds of the claim language.
	It is further noted that several references have been introduced into the rejections in order to help address the claim amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “quantification of human food tastes” (Spec: ¶ 2) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-23, 26-29), Apparatus (claim 24), Article of Manufacture (claim 25)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite a method of quantitating human food tastes, comprising:
(a) calibrating and training an initiation cohort of human food tasters tasting one or more taste calibration food items at a taste calibration station, the calibration food items having known taste scores as a standardizing ruler against which taste scores from individuals of the initiation cohort of human food tasters are trained, to provide a qualified initiation cohort of human food tasters trained to the taste scale of the standardizing ruler of the calibration food items at the taste calibration station;
(b) scoring food tastes of one or more offered food items of one or more food sources by the qualified initiation cohort against the taste scale of the standardizing ruler of the calibration food items at the taste calibration station, 
said scoring comprising receiving taste scores from said qualified initiation cohort of human food tasters tasting one or more offered food items of one or more food sources against the taste scale of the standardizing ruler of the calibration food items at the taste calibration station;
(c) determining a normative distributized score for said one or more offered food items of said one or more food sources based on the taste scores received in step (b) from said qualified initiation cohort of human food tasters;
(d) providing to users the normative distributized score determined in step (c) for said one or more offered food items of said one or more food sources; 
(e) receiving offered food item scores sent by users for said one or more offered food items of said one or more food sources that have been tasted by said users;
(f) determining from said offered food item scores sent by users for said one or more offered food items, an updated normative distributized offered food item score, when said offered food item scores sent by said users satisfy one or more predetermined qualification conditions for inclusion; and
(g) providing to the users the updated normative distributized offered food item score for said one or more offered food items of said one or more food sources, as a real time update of the normative distributized score determined in step (c) and provided to the users in step (d); and details thereof. 
These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). 
The gathering of data, evaluation of the data, and resulting judgment(s) may be performed in the human mind and/or with the use of pen and paper. The evaluated process is related to quantifying human food tastes, which is an example of evaluating commercial interactions, marketing, and personal behavior (i.e., organizing human activity). Calculating scores (recited in all claims), such as numerical scores (e.g., recited in claims 3 and 4), and defining an allowable quantitative deviation of each score (e.g., recited in claim 8) exemplify mathematical concepts.
Most of the dependent claims further recite details of the aforementioned abstract ideas. (Dependent claim 14 presents additional details regarding additional elements, which will be addressed below.)
2A – Prong 2: Integrated into a Practical Application?
No – The process claims include a computing device comprising a processor and memory, user interfaces, and user devices. Dependent process claim 14 further includes software provided as a service in a cloud environment. Apparatus claim 24 includes a CPU, a computer readable memory, a computer readable storage medium, a computing device, program instructions, user interfaces, and user devices, and a network. Article of manufacture claim 25 includes a computer readable storage medium, program instructions, a computing device, user interfaces, user devices, and a network. The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general-purpose processing elements and other generic components (Spec: ¶¶ 11-12, 31, 35, 42, 44).  
The claims also generally receive, store, and/or output (e.g., provide to user interfaces) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an Inventive Concept?
No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s). Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11, 14, 24-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (US 2015/0276700) in view of Silvestre et al. (US 2012/0226698) in view of Williams, A.A. (“Scoring Methods Used in the Sensory Analysis of Foods and Beverages at Long Ashton Research Station.” J. Fd Technol. (1982) 17, 163-175. © 1982 Blackwell Scientific Publications. Retrieved from {URL: https://ifst.onlinelibrary.wiley.com/doi/epdf/10.1111/j.1365-2621.1982.tb00173.x}) in view of Sodhi et al. (US 2021/0150543) in view of Civille et al. "Guidelines to Training a Texture Profile Panel." Journal of Texture Studies 4 (1973) 204-223.
[Claim 1]	Goel discloses a computer-implemented method of quantitating human food tastes (figs. 1A-1C, 2; ¶¶ 8-10, 18-19), comprising: 
(d) determining, by the computing device, a distributized score for said one or more offered food items of said one or food sources (figs. 1A-1C, 2; ¶¶ 8-12, 23, 29-32 – A magnitude for each fundamental taste in a food may be identified as a vector of values, each individual value normalized in its own respective range, and/or as an overall score (summed or averaged) of each fundamental taste corresponding to each given food. Representing values as a vector and/or within acceptable ranges for each value and/or and as average of each fundamental taste is an example of a distributized score; ¶ 25 – Food items may be purchased; therefore, they inherently have at least one source); 
(e) providing, by the computing device, to user interfaces of user devices, the distributized score for said one or more offered food items of said one or more food sources (figs. 1A-1C, 2; ¶¶ 8-12, 23, 29-32 – A magnitude for each fundamental taste in a food may be identified as a vector of values, each individual value normalized in its own respective range, and/or as an overall score (summed or averaged) of each fundamental taste corresponding to each given food. Representing values as a vector and/or within acceptable ranges for each value and/or and as average of each fundamental taste is an example of a distributized score; ¶ 25 – Food items may be purchased; therefore, they inherently have at least one source).
	Goel does not explicitly disclose:
(a) calibrating and training an initiation cohort of human food tasters tasting one or more taste calibration food items at a taste calibration station, the calibration food items having known taste scores as a standardizing ruler against which taste scores from individuals of the initiation cohort of human food tasters are trained, to provide a qualified initiation cohort of human food tasters trained to the taste scale of the standardizing ruler of the calibration food items at the taste calibration station;
(b) scoring food tastes of one or more offered food items of one or more food sources by the qualified initiation cohort against the taste scale of the standardizing ruler of the calibration food items at the taste calibration station, said scoring comprising receiving, by a computing device, taste scores from said qualified initiation cohort of human food tasters tasting one or more offered food items of one or more food sources against the taste scale of the standardizing ruler of the calibration food items at the taste calibration station;
(c) determining, by the computing device, a normative distributized score for said one or more offered food items of said one or more food sources based on the taste scores received in step (b) from said qualified initiation cohort of human food tasters;
wherein the distributized scores are all normative, including a distributized score for said one or more offered food items of said one or more food sources based on the taste scores received in step (b) (i.e., a score from human food tasters) from said qualified initiation cohort of human food tasters and the normative distributized score determined in step (c) (i.e., a score from human food tasters) for said one or more offered food items of said one or more food sources.
	Goel uses baseline taste profiles and Goel’s invention is implemented through use of a networked system including connected computers (Goel: ¶¶ 8-12, 18, 23, 29-32); however, Goel does not explicitly discuss the origin of the base taste profiles. Silvestre discloses that base profiles for food and drink may be based on testing feedback, including from users, connoisseurs, and experts (e.g., as actual testing and/or user feedback) (Silvestre: ¶¶ 31, 37). Silvestre also discloses that food may be associated with different geographical origins (Silvestre: ¶ 32). Silvester uses a cloud-based computer system (Silvestre: figs. 1, 3; ¶¶ 23-24). While Silvestre does not explicitly disclose how food testing is performed with connoisseurs and experts, Williams provides details of how food testing may be performed and scored with consumers at a sensory research station (Williams: p. 163 – “Summary”). Various scoring systems (including nominal, ordinal, interval, and ratio) may be used (Williams: p. 164 – “Scoring methods”), principal component analysis of the mean scores for each attribute (including flavor attributes) for a food item may be performed (Williams: p. 173 – “Interpreting results from scored data”), and “methods generally used for the analysis of scaled data rely on the information collection being metric and assume an underlying Gaussian distribution” (Williams: p. 174 – “Conclusion”). (It is noted that paragraph 19 of Applicant’s Specification states, “The normative distribution may for example be a Gaussian distribution, a step function distribution, or other suitable data distribution, with respect to which the incompatible score data are excluded.”) While Williams does not explicitly disclose how a panel of testers is selected and trained to more objectively identify characteristics of food (e.g., “wherein the food taste scores are scored against a taste scale of a standardizing ruler of calibration food items at a taste calibration station), Civille explains how people are selected for a food tasting panel and then trained to be more consistent in identifying flavor and texture of a food (Civille: pp. 204, 207). Reference scales are used to define standards for how food samples should be characterized (Civille: pp. 211-213) and the panel of food tasters is trained to demonstrate the following performance factors : “(a) the reliability of the panel as a whole to duplicate its findings from one evaluation to another, (b) the ability of an individual panel member to duplicate his findings from one evaluation to another, (c) the ability of panel members to agree with one another.” (Civille: p. 220 and further described throughout pp. 216-220) Like Williams, establishing a certain level of objectivity of taste testers is desired (Williams: p. 169; Civille: p. 222). 
	The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel to perform the steps of:
(a) calibrating and training an initiation cohort of human food tasters tasting one or more taste calibration food items at a taste calibration station, the calibration food items having known taste scores as a standardizing ruler against which taste scores from individuals of the initiation cohort of human food tasters are trained, to provide a qualified initiation cohort of human food tasters trained to the taste scale of the standardizing ruler of the calibration food items at the taste calibration station;
(b) scoring food tastes of one or more offered food items of one or more food sources by the qualified initiation cohort against the taste scale of the standardizing ruler of the calibration food items at the taste calibration station, said scoring comprising receiving, by a computing device, taste scores from said qualified initiation cohort of human food tasters tasting one or more offered food items of one or more food sources against the taste scale of the standardizing ruler of the calibration food items at the taste calibration station;
(c) determining, by the computing device, a normative distributized score for said one or more offered food items of said one or more food sources based on the taste scores received in step (b) from said qualified initiation cohort of human food tasters;
wherein the distributized scores are all normative, including a distributized score for said one or more offered food items of said one or more food sources based on the taste scores received in step (b) (i.e., a score from human food tasters) from said qualified initiation cohort of human food tasters and the normative distributized score determined in step (c) (i.e., a score from human food tasters) for said one or more offered food items of said one or more food sources
in order to facilitate initial gathering of meaningful base profiles for food items, including in a manner that captures sensory quality (e.g., taste) information in a more useful manner that yields more meaningful results (as suggested in Williams: p. 174 – “Conclusion”). In terms of the scores being normative, as explained above, Goel recognizes that similarity is assessed using thresholds and averages of values. For example, Goel states:
[0032] At step 420, the taste application 212 may optionally determine whether a composite score for the selected food is within a score threshold in order to determine the measure of similarity. In such embodiments, the taste application 212 may generate a score representing the overall taste of the food. For example, and without limitation, the taste application 212 may score the food using a weighted sum (or average) of each fundamental taste. Generally, any feasible method may be used to compute a score for the food, and likewise, any range, threshold, or other profile data may be stored in order to reflect user preferences.

Williams further presents details regarding statistical assessments for food assessment scores related to various aspects of flavor (also as discussed above). Williams’ use of mean scores and an underlying Gaussian distribution help to quantify this analysis and give a useful and quantitatively interpretable set of results (as suggested on p. 173 – “Interpreting results from scored data” and p. 174 – “Conclusion” of Williams). Furthermore, as seen in ¶ 32 of Goel, Goel is open to “any feasible method…to compute a score for the food”; therefore, substituting any feasible method of scoring the food (like the methods disclosed in Williams) would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date. The proposed modifications to Goel would also have yielded the advantage of establishing an initial group of taste testers who are more experienced, reliable, and consistent in establishing taste and other standards related to characterizing a food item. 
	Goel does not explicitly disclose:
(e) receiving, by the computing device, offered food item scores sent to the computing device by users of said user devices for said one or more offered food items of said one or more food sources;
(f) determining, by the computing device, from said offered food item scores sent by users to the computing device from said user devices for said one or more offered food items, an updated distributized offered food item score, when said offered food item scores sent by said users from said user devices satisfy one or more predetermined qualification conditions for inclusion; and 
(g) providing, by the computing device, to said user interfaces of said user devices, the updated distributized offered food item score for said one or more offered food items of said one or more food sources, as a real time update of the normative distributized score determined in step (c) and provided to the user interfaces of the user devices in step (d).
	Silvestre discloses that base profiles for food and drink may be based on testing feedback, including from users, connoisseurs, and experts (e.g., as actual testing and/or user feedback) (Silvestre: ¶¶ 31, 37). Silvestre also discloses that food may be associated with different geographical origins (Silvestre: ¶ 32). Silvester uses a cloud-based computer system (Silvestre: figs. 1, 3; ¶¶ 23-24). Silvestre explains that experts, connoisseurs, and other users “who have sampled and described the food or drink” may provide feedback to generate an optimized profile (Silvestre: ¶ 31), which is an example of a predetermined qualified condition to provide included feedback, and the base profile is continuously updated and refined (using actual testing and user feedback of a food or drink product) to continue to maintain optimized profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like.” (Silvestre: ¶ 37) The profiles are stored in a database (Silvestre: ¶ 32) and they may be searched and output to client devices (Silvestre: ¶¶ 32, 37-39). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel to perform the steps of:
(e) receiving, by the computing device, offered food item scores sent to the computing device by users of said user devices for said one or more offered food items of said one or more food sources;
(f) determining, by the computing device, from said offered food item scores sent by users to the computing device from said user devices for said one or more offered food items, an updated distributized offered food item score, when said offered food item scores sent by said users from said user devices satisfy one or more predetermined qualification conditions for inclusion; and 
(g) providing, by the computing device, to said user interfaces of said user devices, the updated distributized offered food item score for said one or more offered food items of said one or more food sources, as a real time update of the normative distributized score determined in step (c) and provided to the user interfaces of the user devices in step (d)
in order to continue to maintain optimized and current profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like,” as suggested in Silvestre: ¶ 37.
	Goel evaluates various foods items; however, Goel does not explicitly disclose that the food items are necessarily menu items. Silvestre allows a restaurant to provide information describing offered meals or dishes and their respective aromas and tastes using a slider interface (Silvestre: ¶ 57). Sodhi additionally discloses, in a machine learning, cloud-computing, Software as a Service environment, that a taste profile system can be used to predict a dish that a user would likely enjoy from at least one of various nearby restaurants, based on the user’s taste profile and preference scores for certain flavors, like spiciness (Sodhi: ¶¶ 16, 27, 33-38, 49, 51, 57). Sodhi’s restaurant options may be viewed as multiple food sources. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the food items are menu items of one or more sources in order to integrate incentives to encourage users to patronize local restaurants while satisfying the food taste preferences and other food-related needs of the users (as suggested in Sodhi: ¶¶ 15, 29).
Furthermore, Goel’s invention is implemented through use of a networked system including connected computers (Goel: ¶¶ 8-12, 18, 23, 29-32). Modifying Goel to implement the various claimed functions (addressed above) via a computer-implemented method and through use of a computing device, user interfaces, and user devices would have been obvious to those skilled in the art before Applicant’s effective filing date in order to facilitate quicker and less error-prone processing as well as relatively inexpensive communications among remotely-located users.
[Claim 2]	Goel does not explicitly disclose wherein said one or more food sources include restaurants and said one or more offered food items are menu items of said restaurants. Goel evaluates various foods items; however, Goel does not explicitly disclose that the food items are necessarily menu items. Silvestre allows a restaurant to provide information describing offered meals or dishes and their respective aromas and tastes using a slider interface (Silvestre: ¶ 57). Sodhi additionally discloses, in a machine learning, cloud-computing, Software as a Service environment, that a taste profile system can be used to predict a dish that a user would likely enjoy from at least one of various nearby restaurants, based on the user’s taste profile and preference scores for certain flavors, like spiciness (Sodhi: ¶¶ 16, 27, 33-38, 49, 51, 57). Sodhi’s restaurant options may be viewed as multiple food sources. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel wherein said one or more food sources include restaurants and said one or more offered food items are menu items of said restaurants in order to integrate incentives to encourage users to patronize local restaurants while satisfying the food taste preferences and other food-related needs of the users (as suggested in Sodhi: ¶¶ 15, 29).
[Claim 3]	Goel discloses wherein the distributized offered food item scores are single value numerical scores (figs. 1A-1C, 2; ¶¶ 8-12, 23, 29-32 – A magnitude for each fundamental taste in a food may be identified as a vector of values, each individual value normalized in its own respective range, and/or as an overall score (summed or averaged) of each fundamental taste corresponding to each given food. Representing values as a vector and/or within acceptable ranges for each value and/or and as average of each fundamental taste is an example of a distributized score; ¶ 25 – Food items may be purchased; therefore, they inherently have at least one source). Goel does not explicitly disclose wherein the distributized scores are normative. Williams provides details of how food testing may be performed and scored with consumers at a sensory research station (Williams: p. 163 – “Summary”). Various scoring systems (including nominal, ordinal, interval, and ratio) may be used (Williams: p. 164 – “Scoring methods”), principal component analysis of the mean scores for each attribute (including flavor attributes) for a food item may be performed (Williams: p. 173 – “Interpreting results from scored data”), and “methods generally used for the analysis of scaled data rely on the information collection being metric and assume an underlying Gaussian distribution” (Williams: p. 174 – “Conclusion”). (It is noted that paragraph 19 of Applicant’s Specification states, “The normative distribution may for example be a Gaussian distribution, a step function distribution, or other suitable data distribution, with respect to which the incompatible score data are excluded.”) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the distributized scores are normative in order to facilitate initial gathering of meaningful base profiles for food items, including in a manner that captures sensory quality (e.g., taste) information in a more useful manner that yields more meaningful results (as suggested in Williams: p. 174 – “Conclusion”). In terms of the scores being normative, as explained above, Goel recognizes that similarity is assessed using thresholds and averages of values. For example, Goel states:
[0032] At step 420, the taste application 212 may optionally determine whether a composite score for the selected food is within a score threshold in order to determine the measure of similarity. In such embodiments, the taste application 212 may generate a score representing the overall taste of the food. For example, and without limitation, the taste application 212 may score the food using a weighted sum (or average) of each fundamental taste. Generally, any feasible method may be used to compute a score for the food, and likewise, any range, threshold, or other profile data may be stored in order to reflect user preferences.

Williams further presents details regarding statistical assessments for food assessment scores related to various aspects of flavor (also as discussed above). Williams’ use of mean scores and an underlying Gaussian distribution help to quantify this analysis and give a useful and quantitatively interpretable set of results (as suggested on p. 173 – “Interpreting results from scored data” and p. 174 – “Conclusion” of Williams). Furthermore, as seen in ¶ 32 of Goel, Goel is open to “any feasible method…to compute a score for the food”; therefore, substituting any feasible method of scoring the food (like the methods disclosed in Williams) would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 4]	Goel discloses wherein the distributized offered food item scores are numerical value ranges (figs. 1A-1C, 2; ¶¶ 8-12, 23, 29-32 – A magnitude for each fundamental taste in a food may be identified as a vector of values, each individual value normalized in its own respective range, and/or as an overall score (summed or averaged) of each fundamental taste corresponding to each given food. Representing values as a vector and/or within acceptable ranges for each value and/or and as average of each fundamental taste is an example of a distributized score; ¶ 25 – Food items may be purchased; therefore, they inherently have at least one source). Goel does not explicitly disclose wherein the distributized scores are normative. Williams provides details of how food testing may be performed and scored with consumers at a sensory research station (Williams: p. 163 – “Summary”). Various scoring systems (including nominal, ordinal, interval, and ratio) may be used (Williams: p. 164 – “Scoring methods”), principal component analysis of the mean scores for each attribute (including flavor attributes) for a food item may be performed (Williams: p. 173 – “Interpreting results from scored data”), and “methods generally used for the analysis of scaled data rely on the information collection being metric and assume an underlying Gaussian distribution” (Williams: p. 174 – “Conclusion”). (It is noted that paragraph 19 of Applicant’s Specification states, “The normative distribution may for example be a Gaussian distribution, a step function distribution, or other suitable data distribution, with respect to which the incompatible score data are excluded.”) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the distributized scores are normative in order to facilitate initial gathering of meaningful base profiles for food items, including in a manner that captures sensory quality (e.g., taste) information in a more useful manner that yields more meaningful results (as suggested in Williams: p. 174 – “Conclusion”). In terms of the scores being normative, as explained above, Goel recognizes that similarity is assessed using thresholds and averages of values. For example, Goel states:
[0032] At step 420, the taste application 212 may optionally determine whether a composite score for the selected food is within a score threshold in order to determine the measure of similarity. In such embodiments, the taste application 212 may generate a score representing the overall taste of the food. For example, and without limitation, the taste application 212 may score the food using a weighted sum (or average) of each fundamental taste. Generally, any feasible method may be used to compute a score for the food, and likewise, any range, threshold, or other profile data may be stored in order to reflect user preferences.

Williams further presents details regarding statistical assessments for food assessment scores related to various aspects of flavor (also as discussed above). Williams’ use of mean scores and an underlying Gaussian distribution help to quantify this analysis and give a useful and quantitatively interpretable set of results (as suggested on p. 173 – “Interpreting results from scored data” and p. 174 – “Conclusion” of Williams). Furthermore, as seen in ¶ 32 of Goel, Goel is open to “any feasible method…to compute a score for the food”; therefore, substituting any feasible method of scoring the food (like the methods disclosed in Williams) would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 5]	Goel discloses wherein said taste scores and distributized offered food item scores are scored in predetermined taste categories (figs. 1A-1C, 2; ¶¶ 8-12, 23, 29-32 – A magnitude for each fundamental taste in a food may be identified as a vector of values, each individual value normalized in its own respective range, and/or as an overall score (summed or averaged) of each fundamental taste corresponding to each given food. Representing values as a vector and/or within acceptable ranges for each value and/or and as average of each fundamental taste is an example of a distributized score; ¶ 25 – Food items may be purchased; therefore, they inherently have at least one source). Goel does not explicitly disclose wherein the distributized scores are normative. Williams provides details of how food testing may be performed and scored with consumers at a sensory research station (Williams: p. 163 – “Summary”). Various scoring systems (including nominal, ordinal, interval, and ratio) may be used (Williams: p. 164 – “Scoring methods”), principal component analysis of the mean scores for each attribute (including flavor attributes) for a food item may be performed (Williams: p. 173 – “Interpreting results from scored data”), and “methods generally used for the analysis of scaled data rely on the information collection being metric and assume an underlying Gaussian distribution” (Williams: p. 174 – “Conclusion”). (It is noted that paragraph 19 of Applicant’s Specification states, “The normative distribution may for example be a Gaussian distribution, a step function distribution, or other suitable data distribution, with respect to which the incompatible score data are excluded.”) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the distributized scores are normative in order to facilitate initial gathering of meaningful base profiles for food items, including in a manner that captures sensory quality (e.g., taste) information in a more useful manner that yields more meaningful results (as suggested in Williams: p. 174 – “Conclusion”). In terms of the scores being normative, as explained above, Goel recognizes that similarity is assessed using thresholds and averages of values. For example, Goel states:
[0032] At step 420, the taste application 212 may optionally determine whether a composite score for the selected food is within a score threshold in order to determine the measure of similarity. In such embodiments, the taste application 212 may generate a score representing the overall taste of the food. For example, and without limitation, the taste application 212 may score the food using a weighted sum (or average) of each fundamental taste. Generally, any feasible method may be used to compute a score for the food, and likewise, any range, threshold, or other profile data may be stored in order to reflect user preferences.

Williams further presents details regarding statistical assessments for food assessment scores related to various aspects of flavor (also as discussed above). Williams’ use of mean scores and an underlying Gaussian distribution help to quantify this analysis and give a useful and quantitatively interpretable set of results (as suggested on p. 173 – “Interpreting results from scored data” and p. 174 – “Conclusion” of Williams). Furthermore, as seen in ¶ 32 of Goel, Goel is open to “any feasible method…to compute a score for the food”; therefore, substituting any feasible method of scoring the food (like the methods disclosed in Williams) would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 6]	Goel discloses wherein said predetermined taste categories include at least one of spiciness, saltiness, sweetness, sourness, and bitterness (¶ 8 – Fundamental tastes include sweet, savory, salty, sour, and umami; ¶ 10 – “As shown, taste profile 101 indicates the magnitude of each of the fundamental tastes, namely sweet 102, salty 103, sour 104, bitter 105, and umami 106, for the sweet and sour sauce.”).
[Claim 7]	Goel discloses wherein said predetermined taste categories include saltiness, sweetness, sourness, and bitterness (¶ 8 – Fundamental tastes include sweet, savory, salty, sour, and umami; ¶ 10 – “As shown, taste profile 101 indicates the magnitude of each of the fundamental tastes, namely sweet 102, salty 103, sour 104, bitter 105, and umami 106, for the sweet and sour sauce.”). Goel references “spicy” as a general taste descriptor in the background of the invention (Goel: ¶ 2); however, Goel does not explicitly list “spiciness” as a predetermined taste category of its invention. Sodhi discloses that a taste profile for food items recommended at a restaurant may include an evaluation of hot spices (Sodhi: ¶¶ 36-37). Considering that Goel recognizes “spicy” as a known food description in the prior art, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel to explicitly include spiciness as one of said predetermined taste categories in order to facilitate a more comprehensive and accurate taste profile for each food item.
[Claim 10]	Goel discloses wherein when offered food item scores sent by users are below predetermined minimum values or are above predetermined maximum values, in relation to an existing distributized score for such offered food items, the computing device automatically transmits to the user interfaces of the user devices a notification of potential adverse physiological conditions associated with such offered food item scores sent by said users (figs. 1A-1C, 2; ¶¶ 8-12, 23, 29-32 – A magnitude for each fundamental taste in a food may be identified as a vector of values, each individual value normalized in its own respective range, and/or as an overall score (summed or averaged) of each fundamental taste corresponding to each given food. Representing values as a vector and/or within acceptable ranges for each value and/or and as average of each fundamental taste is an example of a distributized score. Allowable thresholds may be defined for individual fundamental taste values/ranges of values and/or the overall taste score). Goel does not explicitly disclose wherein the distributized scores are normative. Williams provides details of how food testing may be performed and scored with consumers at a sensory research station (Williams: p. 163 – “Summary”). Various scoring systems (including nominal, ordinal, interval, and ratio) may be used (Williams: p. 164 – “Scoring methods”), principal component analysis of the mean scores for each attribute (including flavor attributes) for a food item may be performed (Williams: p. 173 – “Interpreting results from scored data”), and “methods generally used for the analysis of scaled data rely on the information collection being metric and assume an underlying Gaussian distribution” (Williams: p. 174 – “Conclusion”). (It is noted that paragraph 19 of Applicant’s Specification states, “The normative distribution may for example be a Gaussian distribution, a step function distribution, or other suitable data distribution, with respect to which the incompatible score data are excluded.”) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the distributized scores are normative in order to facilitate initial gathering of meaningful base profiles for food items, including in a manner that captures sensory quality (e.g., taste) information in a more useful manner that yields more meaningful results (as suggested in Williams: p. 174 – “Conclusion”). In terms of the scores being normative, as explained above, Goel recognizes that similarity is assessed using thresholds and averages of values. For example, Goel states:
[0032] At step 420, the taste application 212 may optionally determine whether a composite score for the selected food is within a score threshold in order to determine the measure of similarity. In such embodiments, the taste application 212 may generate a score representing the overall taste of the food. For example, and without limitation, the taste application 212 may score the food using a weighted sum (or average) of each fundamental taste. Generally, any feasible method may be used to compute a score for the food, and likewise, any range, threshold, or other profile data may be stored in order to reflect user preferences.

Williams further presents details regarding statistical assessments for food assessment scores related to various aspects of flavor (also as discussed above). Williams’ use of mean scores and an underlying Gaussian distribution help to quantify this analysis and give a useful and quantitatively interpretable set of results (as suggested on p. 173 – “Interpreting results from scored data” and p. 174 – “Conclusion” of Williams). Furthermore, as seen in ¶ 32 of Goel, Goel is open to “any feasible method…to compute a score for the food”; therefore, substituting any feasible method of scoring the food (like the methods disclosed in Williams) would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 11]	Goel discloses wherein the computing device provides at least one of food recommendations and diet recommendations to said interfaces of said user devices based on offered food item scores previously sent by the users of said user devices (figs. 1A-1C, 2; ¶¶ 8-12, 23, 29-32 – A magnitude for each fundamental taste in a food may be identified as a vector of values, each individual value normalized in its own respective range, and/or as an overall score (summed or averaged) of each fundamental taste corresponding to each given food. Representing values as a vector and/or within acceptable ranges for each value and/or and as average of each fundamental taste is an example of a distributized score; ¶¶ 22-25 – Preferences may be learned from multiple users over time and historical recommendations may be used to generate future recommendations). Goel does not explicitly disclose that the food recommendation is specifically a food source recommendation. Silvestre allows a restaurant to provide information describing offered meals or dishes and their respective aromas and tastes using a slider interface (Silvestre: ¶ 57). Sodhi additionally discloses, in a machine learning, cloud-computing, Software as a Service environment, that a taste profile system can be used to predict a dish that a user would likely enjoy from at least one of various nearby restaurants, based on the user’s taste profile and preference scores for certain flavors, like spiciness (Sodhi: ¶¶ 16, 27, 33-38, 49, 51, 57). Sodhi’s restaurant options may be viewed as multiple food sources. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel wherein the computing device provides at least one of food recommendations and diet recommendations to said interfaces of said user devices based on offered food item scores previously sent by the users of said user devices in order to integrate incentives to encourage users to patronize local restaurants while satisfying the food taste preferences and other food-related needs of the users (as suggested in Sodhi: ¶¶ 15, 29).
[Claim 14]	Goel discloses wherein the computing device includes software provided as a service in a cloud environment, to said user devices (¶¶ 10, 12, 36, 44-45 – ¶ 44 explicitly states that “[c]loud computing generally refers to the provision of scalable computing resources as a service over a network.” As explained in ¶ 45, “cloud computing resources are provided to a user on a pay-per-use basis, where users are charged only for computing resources actually used…”).
[Claim 26]	Goel does not explicitly disclose blinded taste test scoring of the calibration food items by the qualified initiation cohort of human food tasters at a same time as the scoring in step (b) of offered food items of one or more food sources by the qualified initiation cohort of human food testers. Civille explains how people are selected for a food tasting panel and then trained to be more consistent in identifying flavor and texture of a food (Civille: pp. 204, 207). Reference scales are used to define standards for how food samples should be characterized (Civille: pp. 211-213) and the panel of food tasters is trained to demonstrate the following performance factors : “(a) the reliability of the panel as a whole to duplicate its findings from one evaluation to another, (b) the ability of an individual panel member to duplicate his findings from one evaluation to another, (c) the ability of panel members to agree with one another.” (Civille: p. 220 and further described throughout pp. 216-220) Civille explains that a certain level of objectivity of taste testers is desired (Civille: p. 222). Part of training the select panel of taste testers includes using blind controls and duplicate samples in the group of various samples to determine if the individuals in the panel and the panel group can consistently repeat scores (Civille: p. 220). In effect, claim 26 performs blinded taste tests on multiple items around the same time, which Civille implies that it does as well (e.g., as seen on p. 220 of Civille). The fact that “[s]amples can also be repeated on different days to measure day-to-day variability” (Civille: p. 220) implies that samples may also be repeated on the same day (e.g., in the same session, at the same time). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel to incorporate blinded taste test scoring of the calibration food items by the qualified initiation cohort of human food tasters at a same time as the scoring in step (b) of offered food items of one or more food sources by the qualified initiation cohort of human food testers in order to confirm reliability and consistency of the results of a selected panel of taste testers, as suggested in Civille: p. 220.
[Claim 28]	Goel does not explicitly disclose wherein the computing device comprises a taste scoring database of food item taste scores that is progressively augmented in the performance of the method, from which updated normative distributized taste scores are determined and disseminated to user devices by the computing device. Silvestre discloses that base profiles for food and drink may be based on testing feedback, including from users, connoisseurs, and experts (e.g., as actual testing and/or user feedback) (Silvestre: ¶¶ 31, 37). Silvestre also discloses that food may be associated with different geographical origins (Silvestre: ¶ 32). Silvester uses a cloud-based computer system (Silvestre: figs. 1, 3; ¶¶ 23-24). Silvestre explains that experts, connoisseurs, and other users “who have sampled and described the food or drink” may provide feedback to generate an optimized profile (Silvestre: ¶ 31), which is an example of a predetermined qualified condition to provide included feedback, and the base profile is continuously updated and refined (using actual testing and user feedback of a food or drink product) to continue to maintain optimized profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like.” (Silvestre: ¶ 37) The profiles are stored in a database (Silvestre: ¶ 32) and they may be searched and output to client devices (Silvestre: ¶¶ 32, 37-39). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel wherein the computing device comprises a taste scoring database of food item taste scores that is progressively augmented in the performance of the method, from which updated normative distributized taste scores are determined and disseminated to user devices by the computing device in order to continue to maintain optimized and current profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like,” as suggested in Silvestre: ¶ 37.
[Claim 24]	Claim 24 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies. Furthermore, Goel discloses a CPU, a computer readable memory, a computer readable storage medium, a computing device, program instructions, user interfaces, and user devices, and a network to perform the disclosed functionality (figs. 1A-1C, 2; ¶¶ 8-10, 18-19, 26, 34, 36, 40).
[Claim 25]	Claim 25 recites limitations already addressed by the rejection of claim 1  above; therefore, the same rejection applies. Furthermore, Goel discloses a computer readable storage medium, program instructions, a computing device, user interfaces, user devices, and a network to perform the disclosed functionality (figs. 1A-1C, 2; ¶¶ 8-10, 18-19, 26, 34, 36, 40).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (US 2015/0276700) in view of Silvestre et al. (US 2012/0226698) in view of Williams, A.A. (“Scoring Methods Used in the Sensory Analysis of Foods and Beverages at Long Ashton Research Station.” J. Fd Technol. (1982) 17, 163-175. © 1982 Blackwell Scientific Publications. Retrieved from {URL: https://ifst.onlinelibrary.wiley.com/doi/epdf/10.1111/j.1365-2621.1982.tb00173.x}) in view of Sodhi et al. (US 2021/0150543) in view of Civille et al. "Guidelines to Training a Texture Profile Panel." Journal of Texture Studies 4 (1973) 204-223, as applied to claim 1 above, in view of Iams (US 2007/0033092).
[Claim 8]	Goel does not explicitly disclose wherein said one or more predetermined qualification conditions in (g) includes a maximum allowable quantitative deviation of each offered food item score sent by said users, in relation to an existing distributized score for such offered food item. Iams discloses a system and method for collaborative product evaluation in which ratings that fall outside of a range of acceptable moderation scores are omitted from the composite rating contributions of user-supplied ratings (Iams: claim 1). Iams’ product ratings are akin to Goel’s taste and food ratings. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel wherein said one or more predetermined qualification conditions in (g) includes a maximum allowable quantitative deviation of each offered food item score sent by said users, in relation to an existing distributized score for such offered food item in order to assist in more conveniently filtering out ratings that are “chaff,” i.e., not high-quality (as suggested in ¶ 98 of Iams), thereby protecting the integrity of Goel’s taste profiling system and method.
Goel does not explicitly disclose wherein the distributized scores are normative. Williams provides details of how food testing may be performed and scored with consumers at a sensory research station (Williams: p. 163 – “Summary”). Various scoring systems (including nominal, ordinal, interval, and ratio) may be used (Williams: p. 164 – “Scoring methods”), principal component analysis of the mean scores for each attribute (including flavor attributes) for a food item may be performed (Williams: p. 173 – “Interpreting results from scored data”), and “methods generally used for the analysis of scaled data rely on the information collection being metric and assume an underlying Gaussian distribution” (Williams: p. 174 – “Conclusion”). (It is noted that paragraph 19 of Applicant’s Specification states, “The normative distribution may for example be a Gaussian distribution, a step function distribution, or other suitable data distribution, with respect to which the incompatible score data are excluded.”) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the distributized scores are normative in order to facilitate initial gathering of meaningful base profiles for food items, including in a manner that captures sensory quality (e.g., taste) information in a more useful manner that yields more meaningful results (as suggested in Williams: p. 174 – “Conclusion”). In terms of the scores being normative, as explained above, Goel recognizes that similarity is assessed using thresholds and averages of values. For example, Goel states:
[0032] At step 420, the taste application 212 may optionally determine whether a composite score for the selected food is within a score threshold in order to determine the measure of similarity. In such embodiments, the taste application 212 may generate a score representing the overall taste of the food. For example, and without limitation, the taste application 212 may score the food using a weighted sum (or average) of each fundamental taste. Generally, any feasible method may be used to compute a score for the food, and likewise, any range, threshold, or other profile data may be stored in order to reflect user preferences.

Williams further presents details regarding statistical assessments for food assessment scores related to various aspects of flavor (also as discussed above). Williams’ use of mean scores and an underlying Gaussian distribution help to quantify this analysis and give a useful and quantitatively interpretable set of results (as suggested on p. 173 – “Interpreting results from scored data” and p. 174 – “Conclusion” of Williams). Furthermore, as seen in ¶ 32 of Goel, Goel is open to “any feasible method…to compute a score for the food”; therefore, substituting any feasible method of scoring the food (like the methods disclosed in Williams) would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 9]	Goel discloses wherein the user device is a tablet or smart phone device (¶¶ 10, 15).
Claims 12-13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (US 2015/0276700) in view of Silvestre et al. (US 2012/0226698) in view of Williams, A.A. (“Scoring Methods Used in the Sensory Analysis of Foods and Beverages at Long Ashton Research Station.” J. Fd Technol. (1982) 17, 163-175. © 1982 Blackwell Scientific Publications. Retrieved from {URL: https://ifst.onlinelibrary.wiley.com/doi/epdf/10.1111/j.1365-2621.1982.tb00173.x}) in view of Sodhi et al. (US 2021/0150543) in view of Civille et al. "Guidelines to Training a Texture Profile Panel." Journal of Texture Studies 4 (1973) 204-223, as applied to claim 1 above, in view of Hujsak (US 2018/0240359).
[Claim 12]	Goel’s invention may be used with multiple users to evaluate taste preferences for each of the users (¶¶ 9, 11, 22, 24) and it uses device interfaces for communications (figs. 1A-1C, 2; ¶¶ 8-10, 18-19). Goel does not explicitly disclose wherein the computing device provides group food source recommendations to multiple user devices of respective users self-identifying to the computing device as constituting a group, wherein said group food source recommendations are based on offered food item scores previously sent by the users in said group to the computing device. Silvestre discloses that base profiles for food and drink may be based on testing feedback, including from users, connoisseurs, and experts (e.g., as actual testing and/or user feedback) (Silvestre: ¶¶ 31, 37). Silvestre also discloses that food may be associated with different geographical origins (Silvestre: ¶ 32). Silvester uses a cloud-based computer system (Silvestre: figs. 1, 3; ¶¶ 23-24). Silvestre explains that experts, connoisseurs, and other users “who have sampled and described the food or drink” may provide feedback to generate an optimized profile (Silvestre: ¶ 31), which is an example of a predetermined qualified condition to provide included feedback, and the base profile is continuously updated and refined (using actual testing and user feedback of a food or drink product) to continue to maintain optimized profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like.” (Silvestre: ¶ 37) Even though Silvestre optimizes profiles specific to segments of a demographic, Silvestre does not explicitly disclose wherein the computing device provides group food source recommendations to multiple user devices of respective users self-identifying to the computing device as constituting a group, wherein said group food source recommendations are based on offered food item scores previously sent by the users in said group to the computing device. However, Hujsak discloses that chefs may design new recipes for restaurants, catering services, or institutional food services and they make take nutritional preferences and/or needs into account (Hujsak: ¶¶ 58, 114-115, 130, 149-150). Food consumption plans make also take into account that “consumers with a specific profile type and cultural background may be predisposed to consume certain food types based on taste, texture, or other factors. The application can recommend food designs that are appealing in such context-specific environments, and yet are also designed for the consumers’ unique nutritional requirements based on their personal profiles.” (Hujsak: ¶ 18) Specific ingredient amounts may be evaluated (Hujsak: ¶ 129). Making food recommendations in light of characteristics of a group of people with common attributes and/or preferences is an example of making food recommendations to multiple users constituting a group. Sodhi additionally discloses, in a machine learning, cloud-computing, Software as a Service environment, that a taste profile system can be used to predict a dish that a user would likely enjoy from at least one of various nearby restaurants, based on the user’s taste profile and preference scores for certain flavors, like spiciness (Sodhi: ¶¶ 16, 27, 33-38, 49, 51, 57). Sodhi’s restaurant options may be viewed as multiple food sources. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the food items are menu items of one or more sources in order to integrate incentives to encourage users to patronize local restaurants while satisfying the food taste preferences and other food-related needs of the users (as suggested in Sodhi: ¶¶ 15, 29). The Examiner further submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Goel-Silvestre-Williams-Sodhi-Civille combination wherein the computing device provides group food source recommendations to multiple user devices of respective users self-identifying to the computing device as constituting a group, wherein said group food source recommendations are based on offered food item scores previously sent by the users in said group to the computing device in order to improve the food recommendations made to users and to guide local restaurants, food institutions, and other food preparers in more effectively and accurately availing their users/customers of food options that will not only be tasty, but will also meet the dietary and health requirements of each respective user, thereby increasing customer/user satisfaction with the food recommendation system and method.
[Claim 13]	Goel’s invention may be used with multiple users to evaluate taste preferences for each of the users (¶¶ 9, 11, 22, 24) and it uses device interfaces for communications (figs. 1A-1C, 2; ¶¶ 8-10, 18-19). Goel does not explicitly disclose wherein the computing device correlates a candidate offered food item based on ingredients thereof, with distributized offered food item scores previously determined for offered food items containing said ingredients, and computationally determines a predictive distributized score for said candidate offered food item that is automatically transmitted by the computing device to the user interfaces of the user devices. Silvestre discloses that base profiles for food and drink may be based on testing feedback, including from users, connoisseurs, and experts (e.g., as actual testing and/or user feedback) (Silvestre: ¶¶ 31, 37). Silvestre also discloses that food may be associated with different geographical origins (Silvestre: ¶ 32). Silvester uses a cloud-based computer system (Silvestre: figs. 1, 3; ¶¶ 23-24). Silvestre explains that experts, connoisseurs, and other users “who have sampled and described the food or drink” may provide feedback to generate an optimized profile (Silvestre: ¶ 31), which is an example of a predetermined qualified condition to provide included feedback, and the base profile is continuously updated and refined (using actual testing and user feedback of a food or drink product) to continue to maintain optimized profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like.” (Silvestre: ¶ 37) Even though Silvestre optimizes profiles specific to segments of a demographic, Silvestre does not explicitly disclose wherein the computing device provides group food source recommendations to multiple user devices of respective users self-identifying to the computing device as constituting a group, wherein said group food source recommendations are based on offered food item scores previously sent by the users in said group to the computing device. However, Hujsak discloses that chefs may design new recipes for restaurants, catering services, or institutional food services and they make take nutritional preferences and/or needs into account (Hujsak: ¶¶ 58, 114-115, 130, 149-150). Food consumption plans make also take into account that “consumers with a specific profile type and cultural background may be predisposed to consume certain food types based on taste, texture, or other factors. The application can recommend food designs that are appealing in such context-specific environments, and yet are also designed for the consumers’ unique nutritional requirements based on their personal profiles.” (Hujsak: ¶ 18) Knowledge of ingredients in each food is used to provide information relevant to the nutritional evaluation of food (Hujsak: ¶¶ 37, 48-52, 114-115, 130, 136, 142, 156). Specific ingredient amounts may be evaluated (Hujsak: ¶ 129). Making food recommendations in light of characteristics of a group of people with common attributes and/or preferences is an example of making food recommendations to multiple users constituting a group. Sodhi additionally discloses, in a machine learning, cloud-computing, Software as a Service environment, that a taste profile system can be used to predict a dish that a user would likely enjoy from at least one of various nearby restaurants, based on the user’s taste profile and preference scores for certain flavors, like spiciness (Sodhi: ¶¶ 16, 27, 33-38, 49, 51, 57). Sodhi’s restaurant options may be viewed as multiple food sources. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Goel-Silvestre-Williams-Sodhi-Civille combination wherein the computing device correlates a candidate offered food item based on ingredients thereof, with distributized offered food item scores previously determined for offered food items containing said ingredients, and computationally determines a predictive distributized score for said candidate offered food item that is automatically transmitted by the computing device to the user interfaces of the user devices in order to improve the food recommendations made to users and to guide local restaurants, food institutions, and other food preparers in more effectively and accurately availing their users/customers of food options that will not only be tasty, but will also meet the dietary and health requirements of each respective user, thereby increasing customer/user satisfaction with the food recommendation system and method.
Goel does not explicitly disclose wherein the distributized scores are normative. Williams provides details of how food testing may be performed and scored with consumers at a sensory research station (Williams: p. 163 – “Summary”). Various scoring systems (including nominal, ordinal, interval, and ratio) may be used (Williams: p. 164 – “Scoring methods”), principal component analysis of the mean scores for each attribute (including flavor attributes) for a food item may be performed (Williams: p. 173 – “Interpreting results from scored data”), and “methods generally used for the analysis of scaled data rely on the information collection being metric and assume an underlying Gaussian distribution” (Williams: p. 174 – “Conclusion”). (It is noted that paragraph 19 of Applicant’s Specification states, “The normative distribution may for example be a Gaussian distribution, a step function distribution, or other suitable data distribution, with respect to which the incompatible score data are excluded.”) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the distributized scores are normative in order to facilitate initial gathering of meaningful base profiles for food items, including in a manner that captures sensory quality (e.g., taste) information in a more useful manner that yields more meaningful results (as suggested in Williams: p. 174 – “Conclusion”). In terms of the scores being normative, as explained above, Goel recognizes that similarity is assessed using thresholds and averages of values. For example, Goel states:
[0032] At step 420, the taste application 212 may optionally determine whether a composite score for the selected food is within a score threshold in order to determine the measure of similarity. In such embodiments, the taste application 212 may generate a score representing the overall taste of the food. For example, and without limitation, the taste application 212 may score the food using a weighted sum (or average) of each fundamental taste. Generally, any feasible method may be used to compute a score for the food, and likewise, any range, threshold, or other profile data may be stored in order to reflect user preferences.

Williams further presents details regarding statistical assessments for food assessment scores related to various aspects of flavor (also as discussed above). Williams’ use of mean scores and an underlying Gaussian distribution help to quantify this analysis and give a useful and quantitatively interpretable set of results (as suggested on p. 173 – “Interpreting results from scored data” and p. 174 – “Conclusion” of Williams). Furthermore, as seen in ¶ 32 of Goel, Goel is open to “any feasible method…to compute a score for the food”; therefore, substituting any feasible method of scoring the food (like the methods disclosed in Williams) would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 15]	Goel’s invention may be used with multiple users to evaluate taste preferences for each of the users (¶¶ 9, 11, 22, 24) and it uses device interfaces for communications (figs. 1A-1C, 2; ¶¶ 8-10, 18-19). Goel does not explicitly disclose receiving, by the computing device, from said one or food sources an identification of ingredients of said one or more offered food items of said one or more food sources, said computing device responsively computationally determining a correspondence of ingredient amounts to distributized scores for said one or more offered food items containing said ingredients, and providing said correspondence to said user interfaces of said user devices. Silvestre discloses that base profiles for food and drink may be based on testing feedback, including from users, connoisseurs, and experts (e.g., as actual testing and/or user feedback) (Silvestre: ¶¶ 31, 37). Silvestre also discloses that food may be associated with different geographical origins (Silvestre: ¶ 32). Silvester uses a cloud-based computer system (Silvestre: figs. 1, 3; ¶¶ 23-24). Silvestre explains that experts, connoisseurs, and other users “who have sampled and described the food or drink” may provide feedback to generate an optimized profile (Silvestre: ¶ 31), which is an example of a predetermined qualified condition to provide included feedback, and the base profile is continuously updated and refined (using actual testing and user feedback of a food or drink product) to continue to maintain optimized profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like.” (Silvestre: ¶ 37) Even though Silvestre optimizes profiles specific to segments of a demographic, Silvestre does not explicitly disclose wherein the computing device provides group food source recommendations to multiple user devices of respective users self-identifying to the computing device as constituting a group, wherein said group food source recommendations are based on offered food item scores previously sent by the users in said group to the computing device. However, Hujsak discloses that chefs may design new recipes for restaurants, catering services, or institutional food services and they make take nutritional preferences and/or needs into account (Hujsak: ¶¶ 58, 114-115, 130, 149-150). Food consumption plans make also take into account that “consumers with a specific profile type and cultural background may be predisposed to consume certain food types based on taste, texture, or other factors. The application can recommend food designs that are appealing in such context-specific environments, and yet are also designed for the consumers’ unique nutritional requirements based on their personal profiles.” (Hujsak: ¶ 18) Knowledge of ingredients in each food is used to provide information relevant to the nutritional evaluation of food (Hujsak: ¶¶ 37, 48-52, 114-115, 130, 136, 142, 156). Specific ingredient amounts may be evaluated (Hujsak: ¶ 129). Making food recommendations in light of characteristics of a group of people with common attributes and/or preferences is an example of making food recommendations to multiple users constituting a group. Sodhi additionally discloses, in a machine learning, cloud-computing, Software as a Service environment, that a taste profile system can be used to predict a dish that a user would likely enjoy from at least one of various nearby restaurants, based on the user’s taste profile and preference scores for certain flavors, like spiciness (Sodhi: ¶¶ 16, 27, 33-38, 49, 51, 57). Sodhi’s restaurant options may be viewed as multiple food sources. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the food items are menu items of one or more sources in order to integrate incentives to encourage users to patronize local restaurants while satisfying the food taste preferences and other food-related needs of the users (as suggested in Sodhi: ¶¶ 15, 29). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Goel-Silvestre-Williams-Sodhi-Civille combination to perform the step of receiving, by the computing device, from said one or food sources an identification of ingredients of said one or more offered food items of said one or more food sources, said computing device responsively computationally determining a correspondence of ingredient amounts to distributized scores for said one or more offered food items containing said ingredients, and providing said correspondence to said user interfaces of said user devices in order to improve the food recommendations made to users and to guide local restaurants, food institutions, and other food preparers in more effectively and accurately availing their users/customers of food options that will not only be tasty, but will also meet the dietary and health requirements of each respective user, thereby increasing customer/user satisfaction with the food recommendation system and method.
Goel does not explicitly disclose wherein the distributized scores are normative. Williams provides details of how food testing may be performed and scored with consumers at a sensory research station (Williams: p. 163 – “Summary”). Various scoring systems (including nominal, ordinal, interval, and ratio) may be used (Williams: p. 164 – “Scoring methods”), principal component analysis of the mean scores for each attribute (including flavor attributes) for a food item may be performed (Williams: p. 173 – “Interpreting results from scored data”), and “methods generally used for the analysis of scaled data rely on the information collection being metric and assume an underlying Gaussian distribution” (Williams: p. 174 – “Conclusion”). (It is noted that paragraph 19 of Applicant’s Specification states, “The normative distribution may for example be a Gaussian distribution, a step function distribution, or other suitable data distribution, with respect to which the incompatible score data are excluded.”) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the distributized scores are normative in order to facilitate initial gathering of meaningful base profiles for food items, including in a manner that captures sensory quality (e.g., taste) information in a more useful manner that yields more meaningful results (as suggested in Williams: p. 174 – “Conclusion”). In terms of the scores being normative, as explained above, Goel recognizes that similarity is assessed using thresholds and averages of values. For example, Goel states:
[0032] At step 420, the taste application 212 may optionally determine whether a composite score for the selected food is within a score threshold in order to determine the measure of similarity. In such embodiments, the taste application 212 may generate a score representing the overall taste of the food. For example, and without limitation, the taste application 212 may score the food using a weighted sum (or average) of each fundamental taste. Generally, any feasible method may be used to compute a score for the food, and likewise, any range, threshold, or other profile data may be stored in order to reflect user preferences.

Williams further presents details regarding statistical assessments for food assessment scores related to various aspects of flavor (also as discussed above). Williams’ use of mean scores and an underlying Gaussian distribution help to quantify this analysis and give a useful and quantitatively interpretable set of results (as suggested on p. 173 – “Interpreting results from scored data” and p. 174 – “Conclusion” of Williams). Furthermore, as seen in ¶ 32 of Goel, Goel is open to “any feasible method…to compute a score for the food”; therefore, substituting any feasible method of scoring the food (like the methods disclosed in Williams) would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 16]	Goel’s invention may be used with multiple users to evaluate taste preferences for each of the users (¶¶ 9, 11, 22, 24) and it uses device interfaces for communications (figs. 1A-1C, 2; ¶¶ 8-10, 18-19). Goel does not explicitly disclose wherein the computing device provides said correspondence to said user interfaces of said user devices together with at least one of appertaining food source recommendations and appertaining diet recommendations. Silvestre discloses that base profiles for food and drink may be based on testing feedback, including from users, connoisseurs, and experts (e.g., as actual testing and/or user feedback) (Silvestre: ¶¶ 31, 37). Silvestre also discloses that food may be associated with different geographical origins (Silvestre: ¶ 32). Silvester uses a cloud-based computer system (Silvestre: figs. 1, 3; ¶¶ 23-24). Silvestre explains that experts, connoisseurs, and other users “who have sampled and described the food or drink” may provide feedback to generate an optimized profile (Silvestre: ¶ 31), which is an example of a predetermined qualified condition to provide included feedback, and the base profile is continuously updated and refined (using actual testing and user feedback of a food or drink product) to continue to maintain optimized profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like.” (Silvestre: ¶ 37) Even though Silvestre optimizes profiles specific to segments of a demographic, Silvestre does not explicitly disclose wherein the computing device provides group food source recommendations to multiple user devices of respective users self-identifying to the computing device as constituting a group, wherein said group food source recommendations are based on offered food item scores previously sent by the users in said group to the computing device. However, Hujsak discloses that chefs may design new recipes for restaurants, catering services, or institutional food services and they make take nutritional preferences and/or needs into account (Hujsak: ¶¶ 58, 114-115, 130, 149-150). Food consumption plans make also take into account that “consumers with a specific profile type and cultural background may be predisposed to consume certain food types based on taste, texture, or other factors. The application can recommend food designs that are appealing in such context-specific environments, and yet are also designed for the consumers’ unique nutritional requirements based on their personal profiles.” (Hujsak: ¶ 18) Knowledge of ingredients in each food is used to provide information relevant to the nutritional evaluation of food (Hujsak: ¶¶ 37, 48-52, 114-115, 130, 136, 142, 156). Specific ingredient amounts may be evaluated (Hujsak: ¶ 129). Making food recommendations in light of characteristics of a group of people with common attributes and/or preferences is an example of making food recommendations to multiple users constituting a group. Sodhi additionally discloses, in a machine learning, cloud-computing, Software as a Service environment, that a taste profile system can be used to predict a dish that a user would likely enjoy from at least one of various nearby restaurants, based on the user’s taste profile and preference scores for certain flavors, like spiciness (Sodhi: ¶¶ 16, 27, 33-38, 49, 51, 57). Sodhi’s restaurant options may be viewed as multiple food sources. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Goel-Silvestre-Williams-Sodhi-Civille combination wherein the computing device provides said correspondence to said user interfaces of said user devices together with at least one of appertaining food source recommendations and appertaining diet recommendations in order to improve the food recommendations made to users and to guide local restaurants, food institutions, and other food preparers in more effectively and accurately availing their users/customers of food options that will not only be tasty, but will also meet the dietary and health requirements of each respective user, thereby increasing customer/user satisfaction with the food recommendation system and method.
[Claim 17]	Goel’s invention may be used with multiple users to evaluate taste preferences for each of the users (¶¶ 9, 11, 22, 24) and it uses device interfaces for communications (figs. 1A-1C, 2; ¶¶ 8-10, 18-19). Goel does not explicitly disclose wherein the computing device provides said correspondence to said user interfaces of said user devices together with appertaining health-related information. Silvestre discloses that base profiles for food and drink may be based on testing feedback, including from users, connoisseurs, and experts (e.g., as actual testing and/or user feedback) (Silvestre: ¶¶ 31, 37). Silvestre also discloses that food may be associated with different geographical origins (Silvestre: ¶ 32). Silvester uses a cloud-based computer system (Silvestre: figs. 1, 3; ¶¶ 23-24). Silvestre explains that experts, connoisseurs, and other users “who have sampled and described the food or drink” may provide feedback to generate an optimized profile (Silvestre: ¶ 31), which is an example of a predetermined qualified condition to provide included feedback, and the base profile is continuously updated and refined (using actual testing and user feedback of a food or drink product) to continue to maintain optimized profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like.” (Silvestre: ¶ 37) Even though Silvestre optimizes profiles specific to segments of a demographic, Silvestre does not explicitly disclose wherein the computing device provides group food source recommendations to multiple user devices of respective users self-identifying to the computing device as constituting a group, wherein said group food source recommendations are based on offered food item scores previously sent by the users in said group to the computing device. However, Hujsak discloses that chefs may design new recipes for restaurants, catering services, or institutional food services and they make take nutritional preferences and/or needs into account (Hujsak: ¶¶ 58, 114-115, 130, 149-150). Food consumption plans make also take into account that “consumers with a specific profile type and cultural background may be predisposed to consume certain food types based on taste, texture, or other factors. The application can recommend food designs that are appealing in such context-specific environments, and yet are also designed for the consumers’ unique nutritional requirements based on their personal profiles.” (Hujsak: ¶ 18) Knowledge of ingredients in each food is used to provide information relevant to the nutritional evaluation of food (Hujsak: ¶¶ 37, 48-52, 114-115, 130, 136, 142, 156). Specific ingredient amounts may be evaluated (Hujsak: ¶ 129). Making food recommendations in light of characteristics of a group of people with common attributes and/or preferences is an example of making food recommendations to multiple users constituting a group. Sodhi additionally discloses, in a machine learning, cloud-computing, Software as a Service environment, that a taste profile system can be used to predict a dish that a user would likely enjoy from at least one of various nearby restaurants, based on the user’s taste profile and preference scores for certain flavors, like spiciness (Sodhi: ¶¶ 16, 27, 33-38, 49, 51, 57). Sodhi’s restaurant options may be viewed as multiple food sources. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Goel-Silvestre-Williams-Sodhi-Civille combination wherein the computing device provides said correspondence to said user interfaces of said user devices together with appertaining health-related information in order to improve the food recommendations made to users and to guide local restaurants, food institutions, and other food preparers in more effectively and accurately availing their users/customers of food options that will not only be tasty, but will also meet the dietary and health requirements of each respective user, thereby increasing customer/user satisfaction with the food recommendation system and method.
[Claim 18]	Goel’s invention may be used with multiple users to evaluate taste preferences for each of the users (¶¶ 9, 11, 22, 24) and it uses device interfaces for communications (figs. 1A-1C, 2; ¶¶ 8-10, 18-19). Goel does not explicitly disclose wherein the computing device identifies new food sources to said user interfaces of said user devices, as offering food items corresponding to said one or more offered food items of said one or more food sources for which distributized offered food item scores have been provided by the computing device to said user interfaces of said user devices. Silvestre discloses that base profiles for food and drink may be based on testing feedback, including from users, connoisseurs, and experts (e.g., as actual testing and/or user feedback) (Silvestre: ¶¶ 31, 37). Silvestre also discloses that food may be associated with different geographical origins (Silvestre: ¶ 32). Silvester uses a cloud-based computer system (Silvestre: figs. 1, 3; ¶¶ 23-24). Silvestre explains that experts, connoisseurs, and other users “who have sampled and described the food or drink” may provide feedback to generate an optimized profile (Silvestre: ¶ 31), which is an example of a predetermined qualified condition to provide included feedback, and the base profile is continuously updated and refined (using actual testing and user feedback of a food or drink product) to continue to maintain optimized profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like.” (Silvestre: ¶ 37) Even though Silvestre optimizes profiles specific to segments of a demographic, Silvestre does not explicitly disclose wherein the computing device provides group food source recommendations to multiple user devices of respective users self-identifying to the computing device as constituting a group, wherein said group food source recommendations are based on offered food item scores previously sent by the users in said group to the computing device. However, Hujsak discloses that chefs may design new recipes for restaurants, catering services, or institutional food services and they make take nutritional preferences and/or needs into account (Hujsak: ¶¶ 58, 114-115, 130, 149-150). Food consumption plans make also take into account that “consumers with a specific profile type and cultural background may be predisposed to consume certain food types based on taste, texture, or other factors. The application can recommend food designs that are appealing in such context-specific environments, and yet are also designed for the consumers’ unique nutritional requirements based on their personal profiles.” (Hujsak: ¶ 18) Specific ingredient amounts may be evaluated (Hujsak: ¶ 129). Making food recommendations in light of characteristics of a group of people with common attributes and/or preferences is an example of making food recommendations to multiple users constituting a group. Sodhi additionally discloses, in a machine learning, cloud-computing, Software as a Service environment, that a taste profile system can be used to predict a dish that a user would likely enjoy from at least one of various nearby restaurants, based on the user’s taste profile and preference scores for certain flavors, like spiciness (Sodhi: ¶¶ 16, 27, 33-38, 49, 51, 57). Sodhi’s restaurant options may be viewed as multiple food sources. Collectively, Hujsak and Sodhi address new recipe and alternate restaurant options. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the food items are menu items of one or more sources in order to integrate incentives to encourage users to patronize local restaurants while satisfying the food taste preferences and other food-related needs of the users (as suggested in Sodhi: ¶¶ 15, 29). The Examiner further submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Goel-Silvestre-Williams-Sodhi-Civille combination wherein the computing device identifies new food sources to said user interfaces of said user devices, as offering food items corresponding to said one or more offered food items of said one or more food sources for which distributized offered food item scores have been provided by the computing device to said user interfaces of said user devices in order to improve the food recommendations made to users and to guide local restaurants, food institutions, and other food preparers in more effectively and accurately availing their users/customers of food options (including new and existing options) that will not only be tasty, but will also meet the dietary and health requirements of each respective user, thereby increasing customer/user satisfaction with the food recommendation system and method, while conveniently expanding the food source options (e.g., to a new food source, such as an alternate restaurant) to increase the number of available food options.
	Goel does not explicitly disclose wherein the distributized scores are normative. Williams provides details of how food testing may be performed and scored with consumers at a sensory research station (Williams: p. 163 – “Summary”). Various scoring systems (including nominal, ordinal, interval, and ratio) may be used (Williams: p. 164 – “Scoring methods”), principal component analysis of the mean scores for each attribute (including flavor attributes) for a food item may be performed (Williams: p. 173 – “Interpreting results from scored data”), and “methods generally used for the analysis of scaled data rely on the information collection being metric and assume an underlying Gaussian distribution” (Williams: p. 174 – “Conclusion”). (It is noted that paragraph 19 of Applicant’s Specification states, “The normative distribution may for example be a Gaussian distribution, a step function distribution, or other suitable data distribution, with respect to which the incompatible score data are excluded.”) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the distributized scores are normative in order to facilitate initial gathering of meaningful base profiles for food items, including in a manner that captures sensory quality (e.g., taste) information in a more useful manner that yields more meaningful results (as suggested in Williams: p. 174 – “Conclusion”). In terms of the scores being normative, as explained above, Goel recognizes that similarity is assessed using thresholds and averages of values. For example, Goel states:
[0032] At step 420, the taste application 212 may optionally determine whether a composite score for the selected food is within a score threshold in order to determine the measure of similarity. In such embodiments, the taste application 212 may generate a score representing the overall taste of the food. For example, and without limitation, the taste application 212 may score the food using a weighted sum (or average) of each fundamental taste. Generally, any feasible method may be used to compute a score for the food, and likewise, any range, threshold, or other profile data may be stored in order to reflect user preferences.

Williams further presents details regarding statistical assessments for food assessment scores related to various aspects of flavor (also as discussed above). Williams’ use of mean scores and an underlying Gaussian distribution help to quantify this analysis and give a useful and quantitatively interpretable set of results (as suggested on p. 173 – “Interpreting results from scored data” and p. 174 – “Conclusion” of Williams). Furthermore, as seen in ¶ 32 of Goel, Goel is open to “any feasible method…to compute a score for the food”; therefore, substituting any feasible method of scoring the food (like the methods disclosed in Williams) would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 19]	Goel’s invention may be used with multiple users to evaluate taste preferences for each of the users (¶¶ 9, 11, 22, 24) and it uses device interfaces for communications (figs. 1A-1C, 2; ¶¶ 8-10, 18-19). Goel does not explicitly disclose wherein the computing device is configured to identify demographic information of said users based on their offered food item scores and to transmit such demographic information to a food producer or food preparer for guidance in design and production of new food items. Goel’s invention may be used with multiple users to evaluate taste preferences for each of the users (¶¶ 9, 11, 22, 24). Goel does not explicitly disclose wherein the computing device provides group food source recommendations to multiple user devices of respective users self-identifying to the computing device as constituting a group, wherein said group food source recommendations are based on offered food item scores previously sent by the users in said group to the computing device. Silvestre discloses that base profiles for food and drink may be based on testing feedback, including from users, connoisseurs, and experts (e.g., as actual testing and/or user feedback) (Silvestre: ¶¶ 31, 37). Silvestre also discloses that food may be associated with different geographical origins (Silvestre: ¶ 32). Silvester uses a cloud-based computer system (Silvestre: figs. 1, 3; ¶¶ 23-24). Silvestre explains that experts, connoisseurs, and other users “who have sampled and described the food or drink” may provide feedback to generate an optimized profile (Silvestre: ¶ 31), which is an example of a predetermined qualified condition to provide included feedback, and the base profile is continuously updated and refined (using actual testing and user feedback of a food or drink product) to continue to maintain optimized profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like.” (Silvestre: ¶ 37) Even though Silvestre optimizes profiles specific to segments of a demographic, Silvestre does not explicitly disclose wherein the computing device provides group food source recommendations to multiple user devices of respective users self-identifying to the computing device as constituting a group, wherein said group food source recommendations are based on offered food item scores previously sent by the users in said group to the computing device. However, Hujsak discloses that chefs may design new recipes for restaurants, catering services, or institutional food services and they make take nutritional preferences and/or needs into account (Hujsak: ¶¶ 58, 114-115, 130, 149-150). Food consumption plans make also take into account that “consumers with a specific profile type and cultural background may be predisposed to consume certain food types based on taste, texture, or other factors. The application can recommend food designs that are appealing in such context-specific environments, and yet are also designed for the consumers’ unique nutritional requirements based on their personal profiles.” (Hujsak: ¶ 18) Specific ingredient amounts may be evaluated (Hujsak: ¶ 129). Making food recommendations in light of characteristics of a group of people with common attributes and/or preferences is an example of making food recommendations to multiple users constituting a group. Sodhi additionally discloses, in a machine learning, cloud-computing, Software as a Service environment, that a taste profile system can be used to predict a dish that a user would likely enjoy from at least one of various nearby restaurants, based on the user’s taste profile and preference scores for certain flavors, like spiciness (Sodhi: ¶¶ 16, 27, 33-38, 49, 51, 57). Sodhi’s restaurant options may be viewed as multiple food sources. The Examiner further submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Goel-Silvestre-Williams-Sodhi-Civille combination wherein the computing device is configured to identify demographic information of said users based on their offered food item scores and to transmit such demographic information to a food producer or food preparer for guidance in design and production of new food items in order to improve the food recommendations made to users and to guide local restaurants, food institutions, and other food preparers in more effectively and accurately availing their users/customers of food options that will not only be tasty, but will also meet the dietary and health requirements of each respective user, thereby increasing customer/user satisfaction with the food recommendation system and method.
[Claim 20]	Goel’s invention may be used with multiple users to evaluate taste preferences for each of the users (¶¶ 9, 11, 22, 24) and it uses device interfaces for communications (figs. 1A-1C, 2; ¶¶ 8-10, 18-19). Goel does not explicitly disclose receiving, by a vendor food source comprised in said one or more food sources, on a vendor device, user food item scores and/or taste profiles based thereon, sent by said user devices of users ordering from or dining at the vendor food source, with the vendor food source responsively offering one or food items to users of said user devices based on said user food item scores and/or taste profiles, individually or groupwise, and when groupwise, with or without preference to some users in the group. Silvestre discloses that base profiles for food and drink may be based on testing feedback, including from users, connoisseurs, and experts (e.g., as actual testing and/or user feedback) (Silvestre: ¶¶ 31, 37). Silvestre also discloses that food may be associated with different geographical origins (Silvestre: ¶ 32). Silvester uses a cloud-based computer system (Silvestre: figs. 1, 3; ¶¶ 23-24). Silvestre explains that experts, connoisseurs, and other users “who have sampled and described the food or drink” may provide feedback to generate an optimized profile (Silvestre: ¶ 31), which is an example of a predetermined qualified condition to provide included feedback, and the base profile is continuously updated and refined (using actual testing and user feedback of a food or drink product) to continue to maintain optimized profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like.” (Silvestre: ¶ 37) Even though Silvestre optimizes profiles specific to segments of a demographic, Silvestre does not explicitly disclose wherein the computing device provides group food source recommendations to multiple user devices of respective users self-identifying to the computing device as constituting a group, wherein said group food source recommendations are based on offered food item scores previously sent by the users in said group to the computing device. However, Hujsak discloses that chefs may design new recipes for restaurants, catering services, or institutional food services and they make take nutritional preferences and/or needs into account (Hujsak: ¶¶ 58, 114-115, 130, 149-150). Food consumption plans make also take into account that “consumers with a specific profile type and cultural background may be predisposed to consume certain food types based on taste, texture, or other factors. The application can recommend food designs that are appealing in such context-specific environments, and yet are also designed for the consumers’ unique nutritional requirements based on their personal profiles.” (Hujsak: ¶ 18) Specific ingredient amounts may be evaluated (Hujsak: ¶ 129). Making food recommendations in light of characteristics of a group of people with common attributes and/or preferences is an example of making food recommendations to multiple users constituting a group. Sodhi additionally discloses, in a machine learning, cloud-computing, Software as a Service environment, that a taste profile system can be used to predict a dish that a user would likely enjoy from at least one of various nearby restaurants, based on the user’s taste profile and preference scores for certain flavors, like spiciness (Sodhi: ¶¶ 16, 27, 33-38, 49, 51, 57). Sodhi’s restaurant options may be viewed as multiple food sources. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the food items are menu items of one or more sources in order to integrate incentives to encourage users to patronize local restaurants while satisfying the food taste preferences and other food-related needs of the users (as suggested in Sodhi: ¶¶ 15, 29). The Examiner further submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Goel-Silvestre-Williams-Sodhi-Civille combination to perform the step of receiving, by a vendor food source comprised in said one or more food sources, on a vendor device, user food item scores and/or taste profiles based thereon, sent by said user devices of users ordering from or dining at the vendor food source, with the vendor food source responsively offering one or food items to users of said user devices based on said user food item scores and/or taste profiles, individually or groupwise, and when groupwise, with or without preference to some users in the group in order to improve the food recommendations made to users and to guide local restaurants, food institutions, and other food preparers in more effectively and accurately availing their users/customers of food options that will not only be tasty, but will also meet the dietary and health requirements of each respective user, thereby increasing customer/user satisfaction with the food recommendation system and method.
[Claim 21]	Goel’s invention may be used with multiple users to evaluate taste preferences for each of the users (¶¶ 9, 11, 22, 24) and it uses device interfaces for communications (figs. 1A-1C, 2; ¶¶ 8-10, 18-19). Goel does not explicitly disclose receiving, by a vendor food source comprised in said one or more food sources, on a vendor device, distributized offered food item scores and/or taste profiles based thereon, for a predetermined population, sent by the computing device, with the vendor food source responsively generating a new food offering or recipe based on said distributized offered food item scores and/or taste profiles based thereon, for said predetermined population. Silvestre discloses that base profiles for food and drink may be based on testing feedback, including from users, connoisseurs, and experts (e.g., as actual testing and/or user feedback) (Silvestre: ¶¶ 31, 37). Silvestre also discloses that food may be associated with different geographical origins (Silvestre: ¶ 32). Silvester uses a cloud-based computer system (Silvestre: figs. 1, 3; ¶¶ 23-24). Silvestre explains that experts, connoisseurs, and other users “who have sampled and described the food or drink” may provide feedback to generate an optimized profile (Silvestre: ¶ 31), which is an example of a predetermined qualified condition to provide included feedback, and the base profile is continuously updated and refined (using actual testing and user feedback of a food or drink product) to continue to maintain optimized profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like.” (Silvestre: ¶ 37) Even though Silvestre optimizes profiles specific to segments of a demographic, Silvestre does not explicitly disclose wherein the computing device provides group food source recommendations to multiple user devices of respective users self-identifying to the computing device as constituting a group, wherein said group food source recommendations are based on offered food item scores previously sent by the users in said group to the computing device. However, Hujsak discloses that chefs may design new recipes for restaurants, catering services, or institutional food services and they make take nutritional preferences and/or needs into account (Hujsak: ¶¶ 58, 114-115, 130, 149-150). Food consumption plans make also take into account that “consumers with a specific profile type and cultural background may be predisposed to consume certain food types based on taste, texture, or other factors. The application can recommend food designs that are appealing in such context-specific environments, and yet are also designed for the consumers’ unique nutritional requirements based on their personal profiles.” (Hujsak: ¶ 18) Specific ingredient amounts may be evaluated (Hujsak: ¶ 129). Making food recommendations in light of characteristics of a group of people with common attributes and/or preferences is an example of making food recommendations to multiple users constituting a group. Sodhi additionally discloses, in a machine learning, cloud-computing, Software as a Service environment, that a taste profile system can be used to predict a dish that a user would likely enjoy from at least one of various nearby restaurants, based on the user’s taste profile and preference scores for certain flavors, like spiciness (Sodhi: ¶¶ 16, 27, 33-38, 49, 51, 57). Sodhi’s restaurant options may be viewed as multiple food sources. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the food items are menu items of one or more sources in order to integrate incentives to encourage users to patronize local restaurants while satisfying the food taste preferences and other food-related needs of the users (as suggested in Sodhi: ¶¶ 15, 29). The Examiner further submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Goel-Silvestre-Williams-Sodhi-Civille combination receiving, by a vendor food source comprised in said one or more food sources, on a vendor device, distributized offered food item scores and/or taste profiles based thereon, for a predetermined population, sent by the computing device, with the vendor food source responsively generating a new food offering or recipe based on said distributized offered food item scores and/or taste profiles based thereon, for said predetermined population in order to improve the food recommendations made to users and to guide local restaurants, food institutions, and other food preparers in more effectively and accurately availing their users/customers of food options that will not only be tasty, but will also meet the dietary and health requirements of each respective user, thereby increasing customer/user satisfaction with the food recommendation system and method.
Goel does not explicitly disclose wherein the distributized scores are normative. Williams provides details of how food testing may be performed and scored with consumers at a sensory research station (Williams: p. 163 – “Summary”). Various scoring systems (including nominal, ordinal, interval, and ratio) may be used (Williams: p. 164 – “Scoring methods”), principal component analysis of the mean scores for each attribute (including flavor attributes) for a food item may be performed (Williams: p. 173 – “Interpreting results from scored data”), and “methods generally used for the analysis of scaled data rely on the information collection being metric and assume an underlying Gaussian distribution” (Williams: p. 174 – “Conclusion”). (It is noted that paragraph 19 of Applicant’s Specification states, “The normative distribution may for example be a Gaussian distribution, a step function distribution, or other suitable data distribution, with respect to which the incompatible score data are excluded.”) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the distributized scores are normative in order to facilitate initial gathering of meaningful base profiles for food items, including in a manner that captures sensory quality (e.g., taste) information in a more useful manner that yields more meaningful results (as suggested in Williams: p. 174 – “Conclusion”). In terms of the scores being normative, as explained above, Goel recognizes that similarity is assessed using thresholds and averages of values. For example, Goel states:
[0032] At step 420, the taste application 212 may optionally determine whether a composite score for the selected food is within a score threshold in order to determine the measure of similarity. In such embodiments, the taste application 212 may generate a score representing the overall taste of the food. For example, and without limitation, the taste application 212 may score the food using a weighted sum (or average) of each fundamental taste. Generally, any feasible method may be used to compute a score for the food, and likewise, any range, threshold, or other profile data may be stored in order to reflect user preferences.

Williams further presents details regarding statistical assessments for food assessment scores related to various aspects of flavor (also as discussed above). Williams’ use of mean scores and an underlying Gaussian distribution help to quantify this analysis and give a useful and quantitatively interpretable set of results (as suggested on p. 173 – “Interpreting results from scored data” and p. 174 – “Conclusion” of Williams). Furthermore, as seen in ¶ 32 of Goel, Goel is open to “any feasible method…to compute a score for the food”; therefore, substituting any feasible method of scoring the food (like the methods disclosed in Williams) would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 22]	Goel’s invention may be used with multiple users to evaluate taste preferences for each of the users (¶¶ 9, 11, 22, 24) and it uses device interfaces for communications (figs. 1A-1C, 2; ¶¶ 8-10, 18-19). Goel does not explicitly disclose receiving, by a fruit or vegetable producer food source comprised in said one or more food sources, on a producer device, distributized offered food item scores and/or taste profiles based thereon, for a predetermined population, sent by the computing device, with the fruit or vegetable producer food source responsively timing pickup or delivery of fruits or vegetables, for said predetermined population. Silvestre discloses that base profiles for food and drink may be based on testing feedback, including from users, connoisseurs, and experts (e.g., as actual testing and/or user feedback) (Silvestre: ¶¶ 31, 37). Silvestre also discloses that food may be associated with different geographical origins (Silvestre: ¶ 32). Silvester uses a cloud-based computer system (Silvestre: figs. 1, 3; ¶¶ 23-24). Silvestre explains that experts, connoisseurs, and other users “who have sampled and described the food or drink” may provide feedback to generate an optimized profile (Silvestre: ¶ 31), which is an example of a predetermined qualified condition to provide included feedback, and the base profile is continuously updated and refined (using actual testing and user feedback of a food or drink product) to continue to maintain optimized profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like.” (Silvestre: ¶ 37) Even though Silvestre optimizes profiles specific to segments of a demographic, Silvestre does not explicitly disclose wherein the computing device provides group food source recommendations to multiple user devices of respective users self-identifying to the computing device as constituting a group, wherein said group food source recommendations are based on offered food item scores previously sent by the users in said group to the computing device. However, Hujsak discloses that chefs may design new recipes for restaurants, catering services, or institutional food services and they make take nutritional preferences and/or needs into account (Hujsak: ¶¶ 58, 114-115, 130, 149-150). Food consumption plans make also take into account that “consumers with a specific profile type and cultural background may be predisposed to consume certain food types based on taste, texture, or other factors. The application can recommend food designs that are appealing in such context-specific environments, and yet are also designed for the consumers’ unique nutritional requirements based on their personal profiles.” (Hujsak: ¶ 18) Specific ingredient amounts may be evaluated (Hujsak: ¶ 129). Making food recommendations in light of characteristics of a group of people with common attributes and/or preferences is an example of making food recommendations to multiple users constituting a group. Sodhi additionally discloses, in a machine learning, cloud-computing, Software as a Service environment, that a taste profile system can be used to predict a dish that a user would likely enjoy from at least one of various nearby restaurants, based on the user’s taste profile and preference scores for certain flavors, like spiciness (Sodhi: ¶¶ 16, 27, 33-38, 49, 51, 57). Sodhi’s restaurant options may be viewed as multiple food sources. Further, Williams discloses that an evaluated food may include fruit products, such as cider or jam (Williams: pp. 165-166, “Scoring methods”) and Hujsak evaluates foods with fruits and vegetables (Hujsak: ¶¶ 9-10, 14, 37-38, 86). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the food items are menu items of one or more sources in order to integrate incentives to encourage users to patronize local restaurants while satisfying the food taste preferences and other food-related needs of the users (as suggested in Sodhi: ¶¶ 15, 29). The Examiner further submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Goel-Silvestre-Williams-Sodhi-Civille combination to perform the step of receiving, by a fruit or vegetable producer food source comprised in said one or more food sources, on a producer device, distributized offered food item scores and/or taste profiles based thereon, for a predetermined population, sent by the computing device, with the fruit or vegetable producer food source responsively timing pickup or delivery of fruits or vegetables, for said predetermined population in order to improve the food recommendations made to users and to guide local restaurants, food institutions, and other food preparers in more effectively and accurately availing their users/customers of food options that will not only be tasty, but will also meet the dietary and health requirements of each respective user, thereby increasing customer/user satisfaction with the food recommendation system and method. Allowing Goel to specifically evaluate tastes and foods including fruit and vegetables products would have expanded the usefulness of Goel’s invention to better source quality ingredients with more favorable taste profiles.
Goel does not explicitly disclose wherein the distributized scores are normative. Williams provides details of how food testing may be performed and scored with consumers at a sensory research station (Williams: p. 163 – “Summary”). Various scoring systems (including nominal, ordinal, interval, and ratio) may be used (Williams: p. 164 – “Scoring methods”), principal component analysis of the mean scores for each attribute (including flavor attributes) for a food item may be performed (Williams: p. 173 – “Interpreting results from scored data”), and “methods generally used for the analysis of scaled data rely on the information collection being metric and assume an underlying Gaussian distribution” (Williams: p. 174 – “Conclusion”). (It is noted that paragraph 19 of Applicant’s Specification states, “The normative distribution may for example be a Gaussian distribution, a step function distribution, or other suitable data distribution, with respect to which the incompatible score data are excluded.”) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the distributized scores are normative in order to facilitate initial gathering of meaningful base profiles for food items, including in a manner that captures sensory quality (e.g., taste) information in a more useful manner that yields more meaningful results (as suggested in Williams: p. 174 – “Conclusion”). In terms of the scores being normative, as explained above, Goel recognizes that similarity is assessed using thresholds and averages of values. For example, Goel states:
[0032] At step 420, the taste application 212 may optionally determine whether a composite score for the selected food is within a score threshold in order to determine the measure of similarity. In such embodiments, the taste application 212 may generate a score representing the overall taste of the food. For example, and without limitation, the taste application 212 may score the food using a weighted sum (or average) of each fundamental taste. Generally, any feasible method may be used to compute a score for the food, and likewise, any range, threshold, or other profile data may be stored in order to reflect user preferences.

Williams further presents details regarding statistical assessments for food assessment scores related to various aspects of flavor (also as discussed above). Williams’ use of mean scores and an underlying Gaussian distribution help to quantify this analysis and give a useful and quantitatively interpretable set of results (as suggested on p. 173 – “Interpreting results from scored data” and p. 174 – “Conclusion” of Williams). Furthermore, as seen in ¶ 32 of Goel, Goel is open to “any feasible method…to compute a score for the food”; therefore, substituting any feasible method of scoring the food (like the methods disclosed in Williams) would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.
[Claim 23]	Goel’s invention may be used with multiple users to evaluate taste preferences for each of the users (¶¶ 9, 11, 22, 24) and it uses device interfaces for communications (figs. 1A-1C, 2; ¶¶ 8-10, 18-19). Goel does not explicitly disclose receiving on device(s), by said one or more food sources, distributized offered food item scores and/or taste profiles based thereon, for a predetermined population, for guidance of said one or more food sources in meeting customer taste preferences. Silvestre discloses that base profiles for food and drink may be based on testing feedback, including from users, connoisseurs, and experts (e.g., as actual testing and/or user feedback) (Silvestre: ¶¶ 31, 37). Silvestre also discloses that food may be associated with different geographical origins (Silvestre: ¶ 32). Silvester uses a cloud-based computer system (Silvestre: figs. 1, 3; ¶¶ 23-24). Silvestre explains that experts, connoisseurs, and other users “who have sampled and described the food or drink” may provide feedback to generate an optimized profile (Silvestre: ¶ 31), which is an example of a predetermined qualified condition to provide included feedback, and the base profile is continuously updated and refined (using actual testing and user feedback of a food or drink product) to continue to maintain optimized profiles, including ones that can be customized as an optimized profile “for each of a segment of a demographic, i.e., based on age, gender, or the like.” (Silvestre: ¶ 37) Even though Silvestre optimizes profiles specific to segments of a demographic, Silvestre does not explicitly disclose wherein the computing device provides group food source recommendations to multiple user devices of respective users self-identifying to the computing device as constituting a group, wherein said group food source recommendations are based on offered food item scores previously sent by the users in said group to the computing device. However, Hujsak discloses that chefs may design new recipes for restaurants, catering services, or institutional food services and they make take nutritional preferences and/or needs into account (Hujsak: ¶¶ 58, 114-115, 130, 149-150). Food consumption plans make also take into account that “consumers with a specific profile type and cultural background may be predisposed to consume certain food types based on taste, texture, or other factors. The application can recommend food designs that are appealing in such context-specific environments, and yet are also designed for the consumers’ unique nutritional requirements based on their personal profiles.” (Hujsak: ¶ 18) Specific ingredient amounts may be evaluated (Hujsak: ¶ 129). Making food recommendations in light of characteristics of a group of people with common attributes and/or preferences is an example of making food recommendations to multiple users constituting a group. Sodhi additionally discloses, in a machine learning, cloud-computing, Software as a Service environment, that a taste profile system can be used to predict a dish that a user would likely enjoy from at least one of various nearby restaurants, based on the user’s taste profile and preference scores for certain flavors, like spiciness (Sodhi: ¶¶ 16, 27, 33-38, 49, 51, 57). Sodhi’s restaurant options may be viewed as multiple food sources. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the food items are menu items of one or more sources in order to integrate incentives to encourage users to patronize local restaurants while satisfying the food taste preferences and other food-related needs of the users (as suggested in Sodhi: ¶¶ 15, 29). The Examiner further submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Goel-Silvestre-Williams-Sodhi-Civille combination to perform the step of receiving on device(s), by said one or more food sources, distributized offered food item scores and/or taste profiles based thereon, for a predetermined population, for guidance of said one or more food sources in meeting customer taste preferences in order to improve the food recommendations made to users and to guide local restaurants, food institutions, and other food preparers in more effectively and accurately availing their users/customers of food options that will not only be tasty, but will also meet the dietary and health requirements of each respective user, thereby increasing customer/user satisfaction with the food recommendation system and method.
Goel does not explicitly disclose wherein the distributized scores are normative. Williams provides details of how food testing may be performed and scored with consumers at a sensory research station (Williams: p. 163 – “Summary”). Various scoring systems (including nominal, ordinal, interval, and ratio) may be used (Williams: p. 164 – “Scoring methods”), principal component analysis of the mean scores for each attribute (including flavor attributes) for a food item may be performed (Williams: p. 173 – “Interpreting results from scored data”), and “methods generally used for the analysis of scaled data rely on the information collection being metric and assume an underlying Gaussian distribution” (Williams: p. 174 – “Conclusion”). (It is noted that paragraph 19 of Applicant’s Specification states, “The normative distribution may for example be a Gaussian distribution, a step function distribution, or other suitable data distribution, with respect to which the incompatible score data are excluded.”) The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel such that the distributized scores are normative in order to facilitate initial gathering of meaningful base profiles for food items, including in a manner that captures sensory quality (e.g., taste) information in a more useful manner that yields more meaningful results (as suggested in Williams: p. 174 – “Conclusion”). In terms of the scores being normative, as explained above, Goel recognizes that similarity is assessed using thresholds and averages of values. For example, Goel states:
[0032] At step 420, the taste application 212 may optionally determine whether a composite score for the selected food is within a score threshold in order to determine the measure of similarity. In such embodiments, the taste application 212 may generate a score representing the overall taste of the food. For example, and without limitation, the taste application 212 may score the food using a weighted sum (or average) of each fundamental taste. Generally, any feasible method may be used to compute a score for the food, and likewise, any range, threshold, or other profile data may be stored in order to reflect user preferences.

Williams further presents details regarding statistical assessments for food assessment scores related to various aspects of flavor (also as discussed above). Williams’ use of mean scores and an underlying Gaussian distribution help to quantify this analysis and give a useful and quantitatively interpretable set of results (as suggested on p. 173 – “Interpreting results from scored data” and p. 174 – “Conclusion” of Williams). Furthermore, as seen in ¶ 32 of Goel, Goel is open to “any feasible method…to compute a score for the food”; therefore, substituting any feasible method of scoring the food (like the methods disclosed in Williams) would have been well within the technical capability of those skilled in the art and such a substitution would have yielded predictable and expected results before Applicant’s effective filing date.

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (US 2015/0276700) in view of Silvestre et al. (US 2012/0226698) in view of Williams, A.A. (“Scoring Methods Used in the Sensory Analysis of Foods and Beverages at Long Ashton Research Station.” J. Fd Technol. (1982) 17, 163-175. © 1982 Blackwell Scientific Publications. Retrieved from {URL: https://ifst.onlinelibrary.wiley.com/doi/epdf/10.1111/j.1365-2621.1982.tb00173.x}) in view of Sodhi et al. (US 2021/0150543) in view of Civille et al. "Guidelines to Training a Texture Profile Panel." Journal of Texture Studies 4 (1973) 204-223, as applied to claims 1 and 28 above, in view of Pichara et al. (US 2021/0037863).
[Claims 27, 29]	Goel does not explicitly disclose:
[Claim 27]	wherein the food items comprise a food matrix of recipes, compositions, formulations, or ingredients of food;
[Claim 29]	wherein the food items comprise recipes of food or food taste molecules, and the database is used to generate a model that predicts taste scores from recipes or food taste molecules.
	Pichara discloses that a flavor profile for a combination of ingredients, e.g., in a recipe, may be predicted, as seen in the following excerpts:
[0060] Referring again to FIG. 5, the flavor predictors 506a-506m and/or other suitable models (e.g., taste predictors; etc.) may additionally or alternatively be trained for each of the “taste” descriptors, e.g., salty, bitter, umami, acid, and sweet. However any suitable types of taste descriptors can be used (e.g., verbal, any suitable language, numerical, graphical, etc.). The flavor predictors 506a-506m and/or other suitable models may be configured to provide a respective output corresponding to a level of that particular taste. The taste levels can correspond to a range, e.g. from 1 to 5, but any suitable ranges and/or levels can be used. As an example, the possible taste levels can be very low (1), low (2), medium (3), high (4), and very high (5). However, determining taste levels can be performed in any suitable manner.
[0061] Thus, the flavor classifier 104 may provide a flavor profile including (e.g., for, etc.) different flavors in the formula 102 for the given recipe. For example, the flavor predictor 506a can provide a flavor class or descriptor 508a for the floral flavor, the flavor predictor 506b can provide a flavor class or descriptor 508b for the spiced flavor, and the flavor predictor 506m can provide a flavor class or descriptor 508m for the insipid flavor. Thus, the embodiments can classify various flavors for a set of ingredients in a formula at different granularity levels using deep learning models.
[0062] In an embodiment, a set of taste level classifiers (and/or other suitable taste models; etc.) may be used for determining taste level (e.g., from 1 to 5) for a set of taste descriptors (e.g., salty, bitter, umami, acid, and sweet, etc.); a multi-label flavor classifier model can be used in determining flavor categories; and a set of flavor predictor classifier models can be used for determining flavor descriptors; where any suitable combination of outputs from any suitable combination of models can be used in generating a flavor profile describing any suitable combination of ingredients (e.g., a recipe, etc.). In an embodiment, a single model can be used in determining any suitable type of flavor profile including any one or more of taste levels, flavor categories, flavor descriptors, and/or other suitable characteristics. In an embodiment, any suitable number, type, and combination of models can be used in determining any suitable type of flavor profile.
[0063] In an embodiment, numerical levels (e.g., from a range from 1 to 5, indicating a degree of that flavor) can be determined (e.g., using flavor predictors 506a-506m and/or other suitable models, etc.) for any suitable flavor category and/or flavor descriptor (e.g., at any suitable granularity level, such as at any suitable granularity level of a flavor wheel, etc.). In examples, a level (e.g., from a range from 1 to 5, indicating a degree of that flavor; selected from any suitable numerical range; a score; etc.) can be determined for each of a set of flavor categories and for each of a set of flavor descriptors. As such, a flavor profile can be determined to include flavors (e.g., flavor category, flavor descriptor, suitable flavors described in a flavor wheel and/or any other suitable source, etc.) at different levels (e.g., where the levels can be represented numerically, verbally, graphically, other suitable formats, etc.). However, flavors can be represented in any suitable manner.
	The profiles incorporate various descriptors, flavor categories, ratings, degree measures, etc. (Pichara: ¶¶ 62-63). The combination of the numerical designations for the various levels and descriptors within the taste profile of the ingredients and recipes exemplify a food matrix relating to recipes, compositions, formulations, and ingredients. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Goel:
[Claim 27]	wherein the food items comprise a food matrix of recipes, compositions, formulations, or ingredients of food;
[Claim 29]	wherein the food items comprise recipes of food or food taste molecules, and the database is used to generate a model that predicts taste scores from recipes or food taste molecules
in order to facilitate an identification of expected tastes in a food and/or recipe more efficiently and accurately, including through the use of artificial intelligence, as suggested in the abstract and in ¶ 5 of Pichara. This also facilitates the development of new recipes that might be more appealing to potential customers.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683